Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Election/Restrictions
Applicant’s election without traverse of claims 1-31 in the reply filed on of 12/23/2020 is acknowledged. Upon further consideration, claims 1-31 will be examined together.
Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) filed on 5/16/2019 have been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation/feature/element “wherein electrical parameters output by a power supply part change with a same trend from the power output starting electrical parameter to the power output ending electrical parameter” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 23 is objected to because of the following informalities:
Claim 23, add period at the end of the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-31 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-31, 
the use of the term “electrical parameter” is unclear. Although the Applicant states that the electrical parameters “include a current and/or voltage” (see at least para 13 and claim 9), the current and voltage in FIGs. 3-14 behave differently. Furthermore, FIGs. 15-18B merely disclose changing of “electrical parameter” over time without specifying whether the “electrical parameter” is a current or a voltage. This is important because one of ordinary skill in the art cannot determine how a current or voltage is changing in FIGs. 15-18B.
Regarding claims 1, 9, 17, and 23: 
In preamble of claim 1, limitation “one or more electrical parameter changing time period is configured during lighting” is unclear because, under broadest reasonable interpretation, a time period cannot be configured. (Emphasis added). Similar ambiguous language is used in the preamble of independent claims 9, 17, and 23. 
limitations “wherein electrical parameters output by a power supply part change with a same trend from the power output starting electrical parameter to the power output ending electrical parameter” is unclear because Applicant does not disclose what is meant by “a same trend”. At best, FIGs. 15-18B disclose graph of electrical parameter against time. However, none of these FIGs. disclose a trend or a relation between the claimed “electrical parameters output by a power supply part” and “the power output starting electrical parameter”.
Regarding claims 6, 7, 14, 15, 21, 28, and 29:
limitation “a change rate … from 0.0001 to 0.02 in every 0.1 seconds” is unclear because the range “0.0001 to 0.2” lacks a unit, e.g., ampere, volts, Lux, etc. For example, is the applicant claiming the change of rate of the lighting parameter (presumably, the illumination) in Lux?
Claim(s) 2-8, 10-16, 18-22, and 24-31 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from rejected claims 1, 9, 17, and 23.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORNA ALAEDDINI whose telephone number is (571)272-5658.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Borna Alaeddini/Primary Examiner, Art Unit 2844